Exhibit 10.1
 


CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (this “Agreement”) dated July 1st, 2008 (the
Effective Date”), is by and between Alpine Venture Associates, LLC (the
“Consultant”), and Alpine Management, Ltd., a Delaware corporation with an
address at PO Box 735, Alpine, New Jersey 07620 (the “Company”) .


Recitals


A.      The Company desires to retain the Consultant for the term set forth in
this Agreement to assure itself of the services of the Consultant, and the
Consultant is willing to be retained by the Company  for the term on the terms
and conditions set forth below.


B.      The Consultant desires to provide the services under this Agreement and
represents that he is qualified to perform such services.


Agreement


1.           Retention of the Consultant.  Subject to the terms and conditions
set forth in this Agreement, the Company hereby retains the Consultant to
perform the services set forth in this Agreement, and the Consultant accepts
this retention on the terms and conditions set forth in this Agreement.


2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until either party terminates this Agreement by
providing 30 days written notice of such intention to the other party.


3.           Scope of Work.  Consultant shall serve as the Chief Executive
Officer and President of the Company and shall take such action as may be
necessary to find suitable acquisition candidates for the Company and cause the
Company to make its required filings with the SEC (the “Work”).


4.           Compensation and Payment.  The Consultant shall be paid a base fee
of $10,000 per month for his services hereunder.  Payments will be made each
month at the end of the month, or may be deferred, with Consultant’s consent, to
a later date.  In addition, the amounts due hereunder may, at the election of
the Consultant, be payable in stock of the Company with the per share price
being equal to the last price paid by non-affiliate of the Company for its
shares.


The Consultant shall be entitled to reimbursement for all reasonable expenses.


5.           Independent Contractor.  The Consultant agrees to perform the Work
as an independent contractor and not as a subcontractor, agent or Consultant of
the Company, its subsidiaries or affiliates.


6.           Taxes.  The Consultant, and not the Company, shall be solely
responsible for all taxes incurred by the Consultant in connection with her
performance of the Work, including, but not limited to, all withholding, social
security and other taxes with respect to the Consultant’s compensation.


7.           Business Records.  The Consultant shall maintain a record of
expenses incurred under this Agreement.  For the duration of this Agreement, and
for a period of two years thereafter, the Company shall have access to such
records of the Consultant as required to verify reimbursable costs.


 
 

--------------------------------------------------------------------------------

 
8.          Standard of Performance.   The Consultant shall perform the Work in
accordance with standards of care, skill and diligence consistent with (a)
recognized and sound consulting practices, procedures and techniques; (b) all
applicable laws and regulations; (c) the degree of knowledge, skill and
judgement normally exercised by professional firms and individuals with respect
to services of a similar nature.


9.           Modifications.  No amendment or modification to this Agreement
shall be effective unless made in writing.


10.          Assignment.  This Agreement and all of the Consultant’s rights,
duties and obligations under this Agreement are personal in nature and shall not
be subcontracted, assigned, delegated or otherwise disposed of by the Consultant
without the prior written consent of the Company.


11.           Liability Limitation.  In no event shall either party be liable to
the other party whether in contract, tort or otherwise, for payment of any
special, indirect, incidental, consequential or similar damages.


12.           Indemnification.  The Company shall protect, defend, indemnify and
hold the Consultant free and unharmed from and against any and all claims,
liabilities, loss, costs, or damages, including court costs and attorneys’ fees,
whether raised by the Company or a third party, which shall arise in connection
with the Work.


13.           Notice.  All notices required under this Agreement shall be deemed
given when sent by overnight courier or registered or certified mail, or when
sent by telecopy, telegraph or other graphic, electronic means and confirmed by
overnight courier or registered or certified mail addressed to the address set
forth in the preamble to this Agreement.  Either party shall have the right to
change the address or name of the person to whom such notices are to be
delivered by notice to the other party.


14.           Law and Venue.  This Agreement shall be governed in all respects
by and construed in accordance with the laws of the State of New York without
regard to conflicts of law provisions.  Any litigation between the parties shall
be conducted in the state of federal courts of the State of New York.


15.           Waiver of Trial by Jury. The Company and the Consultant hereby
knowingly, voluntarily and intentionally waive the right to a trial by jury with
respect to any litigation based hereon, or arising out of, under or in
connection with this agreement.  This provision is a material inducement for the
parties entering into this agreement.


16.           Headings.  The headings in this Agreement are provided for
convenience of reference only and shall not affect the construction of the text
of this Agreement.


17.           Non-Waiver.  No waiver of any provision of this Agreement shall be
deemed to be nor shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver.


18.           Cumulative Remedies.  All rights and remedies of the parties under
this Agreement shall be cumulative, and the exercise of any one right or remedy
shall not bar the exercise of any other right or remedy.


19.           Severability.  If any provision of this Agreement shall be held or
deemed to be invalid, inoperative or unenforceable, such circumstances shall not
affect the validity of any other provision of this Agreement.


 
 

--------------------------------------------------------------------------------

 
20.           Survival.  The obligations of the parties hereunder which by their
nature survive the termination of this Agreement and/or the completion of the
Work hereunder, shall survive and inure to the benefit of the parties.  Those
provisions of this Agreement which provide for the limitation of or protection
against liability shall apply to the full extent permitted by law and shall
survive termination of this Agreement and/or completion of the Work.


21.           Complete Agreement.  This Agreement constitutes the entire and
final agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties, whether oral,
written or implied.  The inclusion of this provision has been a material
inducement for each of the parties to enter into this Agreement.


22.           Publicity.   The Consultant shall not make any public disclosures
regarding the Company, its subsidiaries or affiliates or the project for which
he is performing the Work without the prior approval of the Company.


The parties have executed this Agreement effective as of the day and year first
above written.
 
 

Alpine Management, Ltd.   Consultant:  Alpine Venture Associates, LLC    
By:   James Edward Hahn
James Edward Hahn
    Signature:  /s/ James Edward Hahn /s/ James Edward Hahn     
Title:   President & CEO   President     Date:  July 1, 2008 July 1, 2008

 
 